United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2115
Issued: June 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On September 16, 2013 appellant, through counsel, filed a timely appeal from a June 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a modification of the December 27, 2004
wage-earning capacity determination.
FACTUAL HISTORY
The case was before the Board on a prior appeal.2 Appellant had returned to work on
April 10, 2004 in a modified mail handler position. On December 27, 2004 OWCP reduced his
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-1136 (issued September 5, 2012).

compensation to zero on the grounds that his actual earnings fairly and reasonably represented
his wage-earning capacity. Appellant filed a claim for a recurrence of disability commencing
February 17, 2010. The record indicated that the modified-duty position had been withdrawn
pursuant to the National Reassessment Process (NRP). The Board remanded the case to OWCP
on the grounds that they did not follow the procedures outlined in FECA Bulletin No. 09-053
with respect to claims for compensation when a light job was withdrawn and a wage-earning
capacity determination was in effect. The history of the case as provided in the Board’s prior
decision is incorporated herein by reference.
On remand, OWCP sent an October 12, 2012 letter to the employing establishment
requesting a response as to whether the position on which the wage-earning capacity
determination was based was a bona fide position at the time of the rating. On October 18, 2012
it received a copy of a December 8, 2003 job offer that was previously of record, as well as a
November 14, 2005 job offer. On November 14, 2012 the employing establishment submitted a
copy of a “current modified assignment/position worksheet” dated January 13, 2009. It also
submitted a copy of a mail handler job description, an SF-50 notification of personnel action
effective February 6, 2012 and a CA-17 form from an orthopedic surgeon dated
February 23, 2012.
By decision dated January 3, 2013, OWCP denied modification of the wage-earning
capacity determination. It found the evidence was insufficient to warrant modification.
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 15, 2013. By decision dated June 28, 2013, the hearing representative denied
modification of the wage-earning capacity determination. The hearing representative found that
appellant had not met his burden of proof.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
ANALYSIS
In the prior appeal, the Board remanded the case to OWCP to follow the procedures
outlined in FECA Bulletin No. 09-05 with respect to claims for compensation when a light job
was withdrawn pursuant to NRP and a wage-earning capacity determination was in effect. The
Board specifically noted that FECA Bulletin No. 09-05 required that the record should contain
3

Issued August 18, 2009.

4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

Id.

2

documentary evidence that the position performed was a bona fide position. In addition, the
Board noted that FECA Bulletin No. 09-05 provided that further development of the evidence
may require that the employing establishment “address in writing whether the position on which
the loss of wage-earning capacity determination was based was a bona fide position at the time
of the rating and to direct the employing establishment to review its files for contemporaneous
evidence concerning the position.”
On remand, OWCP sent an October 12, 2012 letter to the employing establishment
requesting a response as to whether the position on which the wage-earning capacity
determination was based was a bona fide position at the time of the rating, but the response from
the employing establishment did not address the issue presented. On October 18, 2012 it
received a copy of a December 8, 2003 job offer that was previously of record, as well as a
November 14, 2005 job offer. On November 14, 2012 the employing establishment submitted a
copy of a “current modified assignment/position worksheet” dated January 13, 2009.
The employing establishment did not provide any new and relevant information with
respect to the issue presented. Moreover, OWCP did not provide adequate findings on the issue.
The January 3 and June 28, 2013 decisions did not discuss the limited-duty job performed in
2004, or the relevant factors that are considered in determining whether a job was “makeshift” or
otherwise inappropriate for a wage-earning capacity determination under Board precedent and
relevant authority.6
To properly follow the guidelines of FECA Bulletin No. 09-05, OWCP needs to secure
relevant evidence from the employing establishment as to the job that was the basis for the wageearning capacity determination -- the modified mail handler job appellant was performing from
April 2004. Once it has the relevant information, it should make a proper finding as to whether
the job was makeshift or otherwise inappropriate for a wage-earning capacity determination.
The case will be remanded to OWCP for proper findings on the issue. After such further
development as is deemed necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
proper development of the modification of the wage-earning capacity issue.

6

See A.J., Docket No. 10-619 (issued June 29, 2010). See also 20 C.F.R. § 10.510.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2013 is set aside and the case remanded for further
action consistent with this decision of the Board.7
Issued: June 12, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

Richard J. Daschbach participated in the preparation of the decision but was no longer a member of the Board
after May 16, 2014.

4

